NUMBER 13-06-150-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
 
IN RE: CITY OF EDINBURG
 
 
On Emergency Motion for Temporary
Relief 
 
 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
On
April 20, 2006, Intervenor, Edinburg Equities, L.L.C., filed an emergency
motion for temporary relief with this Court asking this Court to issue an order
staying the April 19, 2006 Temporary Restraining Order in Cause No.
C-2196-05-G, Edinburg Baseball Club, L.L.C. v. The City of Edinburg, signed by
the Respondent, the Honorable Noe Gonzalez, Presiding Judge of the 370th
District Court of Hidalgo County.                             
Subsequent
to the filing of said motion, Intervenor filed a motion to withdraw emergency
motion without prejudice.  




            The
Court, having examined and fully considered the motion to withdraw, is of the
opinion that the motion should be granted. 

Accordingly,
the Intervenor Edinburg Equities, L.L.C.=s motion to withdraw emergency motion without
prejudice is GRANTED and the Intervenor Edinburg Equities, L.LC.=s Emergency Motion for Temporary Relief is hereby
DISMISSED.
 
PER CURIAM
 
 
Memorandum
Opinion delivered and
filed this the
27th day of April, 2006.